OPINION — AG — **** COUNTY EMPLOYEES — INSURANCE **** (1) ELECTED COUNTY OFFICERS ARE AUTHORIZED UNDER 19 O.S. 1971 137.3 [19-137.3] TO PURCHASE LIABILITY INSURANCE COVERAGE TO PAY LOSSES AND DAMAGES INCURRED AS A RESULT OF ACTIONS ARISING OUT ACTS OF NEGLIGENCE WHILE SAID OFFICER IS ENGAGED IN OFFICIAL BUSINESS OUTSIDE OF HIS OFFICE BUILDING. (2) ELECTED COUNTY OFFICERS ARE NOT AUTHORIZED UNDER 19 O.S. 1971 137.3 [19-137.3], TO PURCHASE LIABILITY INSURANCE COVERAGE FOR DEPUTIES OR EMPLOYEES WORKING UNDER THEIR SUPERVISION. (3) ELECTED COUNTY OFFICERS ARE NOT AUTHORIZED UNDER 19 O.S. 1971 137.3 [19-137.3] TO PURCHASE LIABILITY INSURANCE COVERAGE FOR COUNTY EMPLOYEES ENGAGED IN THE CONSTRUCTION OF ROADS AND BRIDGES. HOWEVER, 11 O.S. 1971 16.1 [11-16.1], PROVIDES THE COUNTY COMMISSIONERS MAY A RESULT OF AN ACTION ARISING OUT OF THE NEGLIGENT OPERATION OF MOTOR VEHICLES OR MOTORIZED EQUIPMENT EQUIPMENT. CITE: 19 O.S. 1971 137.3 [19-137.3] (PAUL C. DUNCAN) ** SEE: OPINION NO. 73-163 (1973) **